ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent represented a client in a personal injury action. As inducement to an insurance carrier to reduce its subrogation claim, the respondent reduced his fee for the representation; however, he privately negotiated with the client to represent the client for both real estate and estate planning matters for
which he was to receive $10,000. Following the settlement of the personal injury claim, the client terminated the respondent's representation. The respondent then refused to refund the $10,000 for which he had not performed any additional services. The respondent ultimately refunded the $10,000 during the pendency of this action.
Violations: Respondent violated Prof. Cond.R. 1.16(d), which provides in part that a lawyer shall take steps to the extent reasonably practicable to protect a client's interests, including surrendering papers and property to which the client is entitled and refunding any advance payment of fee that has not been.
Discipline: 'Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk of this Court is directed to serve notice of this order in accordance with Admis.Disc.R. 23(3)(d) and to the hearing officer appointed in this matter.
All Justices concur.